Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to application No. 16/935,267 filed on 07/22/20.  Claim(s) 1-20 is/are pending and have been examined.
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:
Claim 5 recites:
“communicate signals at the predetermined low frequency band from the second subscriber device to the other of the output terminals of the signal splitter; and,”
	Please amend to:
-- communicate signals at the predetermined low frequency band from the second subscriber device to the other of the output terminals of the signal splitter; and

Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1-4 is/are allowable.
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 5, 6, 10, 11, 14, 15, 16, and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 6 of U.S. Patent No. 10,021,343. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
Claim 1 of the instant application corresponds to that of Claims 1 and 6 of patented application.
Claim 2 of the instant application corresponds to that of Claim 5 of patented application.
Claim 3 of the instant application corresponds to that of Claim 6 of patented application.
Claim 4 of the instant application corresponds to that of Claim 8 of patented application.

Claims 5, 6, 10, 11, and 14 of the instant application corresponds to that of Claims 1 and 6 of patented application.
Claim 7 of the instant application corresponds to that of Claim 5 of patented application.
Claim 8 of the instant application corresponds to that of Claim 6 of patented application.
Claim 9 of the instant application corresponds to that of Claim 8 of patented application.

Claims 15, 16, and 17 of the instant application corresponds to that of Claim 1 of patented application.
Claim 18 of the instant application corresponds to that of Claim 5 of patented application.
Claim 19 of the instant application corresponds to that of Claim 6 of patented application.
Claim 20 of the instant application corresponds to that of Claim 8 of patented application.

Claim(s) 1, 5, 10, 11, 15, and 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3 of U.S. Patent No. 10,750,120. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
Claim 1 of the instant application corresponds to that of Claims 6 and 13 of patented application.
Claim 2 of the instant application corresponds to that of Claim 12 of patented application.
Claim 3 of the instant application corresponds to that of Claim 13 of patented application.
Claim 4 of the instant application corresponds to that of Claim 19 of patented application.

Claims 5, 10, and 11 of the instant application corresponds to that of Claims 6 and 13 of patented application.
Claim 6 of the instant application corresponds to that of Claim 7 of patented application.
Claim 7 of the instant application corresponds to that of Claim 12 of patented application.
Claim 8 of the instant application corresponds to that of Claim 13 of patented application.
Claim 9 of the instant application corresponds to that of Claim 19 of patented application.
Claim 12 of the instant application corresponds to that of Claim 16 of patented application.
Claim 13 of the instant application corresponds to that of Claim 18 of patented application.
Claim 14 of the instant application corresponds to that of Claim 20 of patented application.

Claims 15 and 16 of the instant application corresponds to that of Claim 6 of patented application.
Claims 17 of the instant application corresponds to that of Claim 7 of patented application.
Claims 18 of the instant application corresponds to that of Claim 12 of patented application.
Claims 19 of the instant application corresponds to that of Claim 13 of patented application.
Claims 20 of the instant application corresponds to that of Claim 19 of patented application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 6, 8, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Pavlic et al. (US 2005/0210529), and further in view of Hwang et al. (US 2002/0052179).
Consider claim 5, Wells teaches a community access television (CATV) signal distribution system (Fig.5) configured to conduct downstream and upstream CATV signals between a CATV network and at least one subscriber device at a subscriber premises, and further configured to conduct in-home entertainment signals between multiple subscriber devices at the subscriber premises connected in an in-home entertainment network (Paragraph 0019), the CATV signals occupying a frequency band which is different from an in-home network frequency band occupied by the in-home entertainment signals (Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz), the CATV signal distribution system (Fig.5) comprising: 
a CATV signal input port (entry port 50-Fig.5) configured for connection to the CATV network (Paragraph 0057 teaches entry port 50 connects the adapter 10c to the CATV network 20); 
a signal splitter (splitter 80-Fig.5) comprising a common terminal (input terminal 82-Fig.5) configured to be coupled to the CATV signal input port (entry port 50-Fig.5) (Fig.5 shows input terminal 82-Fig.5 connected to entry port 50-Fig.5), and two output terminals (output terminals 84 and 85 – Fig.5), the signal splitter configured to divide a CATV downstream signal received at the common terminal into multiple CATV downstream signals supplied at its output terminals (Paragraph 0057 teaches two way splitter splits the downstream CATV signals 22 at the input terminal 82 into two identical copies through the two output terminals 84 and 85), the signal splitter also configured to communicate upstream signals received at each output terminal to the common terminal (Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device), 
a first signal separation device (diplexer 94-Fig.5) configured to be coupled to a first subscriber device (subscriber multimedia device 16; diplexer 94 connected to subscriber multimedia device 16 via 98, 72, 54, and 66), and further configured to: 
communicate signals at a predetermined low frequency band from the first subscriber device to one of the output terminals of the signal splitter (Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device); and 
block signals at a predetermined high frequency transmitted from the first subscriber device from reaching the signal splitter (Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94); 
a second signal separation device (diplexer 92-Fig.5) configured to be coupled to a second subscriber device (subscriber multimedia device 16; diplexer 92 connected to subscriber multimedia device 16 via 96, 54p, and 64), and further configured to: 
communicate the in-home entertainment signals from the second subscriber device within the predetermined high frequency band to the first signal separation device, wherein the first signal separation device communicates in-home entertainment signals from the first subscriber device within the predetermined high frequency band to the second signal separation device (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94); 
communicate signals at the predetermined low frequency band from the second subscriber device to the other of the output terminals of the signal splitter (Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device); and,
block signals at a predetermined high frequency transmitted from the second subscriber device from reaching the signal splitter (Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94);,
wherein the splitter is directly connected to the first signal separation device and the second signal separation device (splitter 80-Fig.5 connected to diplexers 92 and 94 – Fig.5); and 
a circuit configured to receive the in-home entertainment signals therefrom, the circuit configured to bidirectionally conduct in-home entertainment signals within the predetermined high frequency band between the first and second in-home entertainment-compatible subscriber devices (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0019 teaches in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz), and configured to control in-home entertainment signals within the predetermined high frequency band bidirectionally conducted between the first and second in-home entertainment-compatible subscriber devices (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network.. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz), and configured to control in-home entertainment signals conducted between the first and second in-home entertainment-compatible subscriber devices within the predetermined high frequency band bidirectionally conducted between the first and second in-home entertainment-compatible subscriber devices, wherein the controlling comprises controlling the in-home entertainment signals traveling between two points, and the in-home entertainment signals returning in an opposite direction (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94).
Wells does not explicitly teach an attenuator circuit coupled to the first signal separation device and to the second signal separation device,
the attenuator circuit configured to bidirectionally conduct signals,
control attenuation and control reflection of the signals,
wherein the controlling the attenuation comprises controlling a strength of the signals traveling between two points,
the controlling the reflection comprises controlling a strength of the signals returning in an opposite direction.
In an analogous art, Waters teaches attenuator circuit configured to bidirectionally conduct signals, control attenuation of the signals, wherein the controlling the attenuation comprises controlling a strength of the signals traveling between two points (Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include attenuator circuit configured to bidirectionally conduct signals, control attenuation of the signals, wherein the controlling the attenuation comprises controlling a strength of the signals traveling between two points, as taught by Waters, for the advantage of properly adjusting signals in two way communication via the same line in order to provide lower component cost, as well as protecting other system components from improper signal levels that may otherwise cause damage or interference.
Wells and Waters does not explicitly teach an attenuator circuit coupled to the first signal separation device and to the second signal separation device,
control reflection of the signals,
the controlling the reflection comprises controlling a strength of the signals returning in an opposite direction.
In an analogous art, Pavlic teaches an attenuator circuit coupled to first signal separation device and to second signal separation device (Fig.5, Paragraph 0036-0037. As can be seen in Fig.5, the high pass nodes of D1H of diplexer D1 and D2H of diplexer D2 are connected through attenuator A1).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells and Waters to include an attenuator circuit coupled to first signal separation device and to second signal separation device, as taught by Pavlic, for the advantage of adjusting signals to a proper level, to clean up distortion and noise in the received signal, in order to provide a cleaner signal that is more optimal to process, providing a clearer signal.
Wells, Waters, and Pavlic do not explicitly teach control reflection of the signals,
the controlling the reflection comprises controlling a strength of the signals returning in an opposite direction.
In an analogous art, Hwang teaches control reflection of the signals, the controlling the reflection comprises controlling a strength of the signals returning in an opposite direction (Paragraph 0014, 0066 teaches an attenuator circuit having an attenuation characteristic with respect to the input signal in order to improve a reflection loss characteristic. Attenuator includes a circuit that also serves as a reflectance circuit in that it can improve reflection loss characteristics).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Waters, and Pavlic to include control reflection of the signals, the controlling the reflection comprises controlling a strength of the signals returning in an opposite direction, as taught by Hwang, for the advantage of improving a reflection loss characteristic (Hwang - Paragraph 0014, 0066), allowing for better reception and perception of signals.

Consider claim 6, Wells, Waters, Pavlic, and Hwang teach further comprising a first multi-port splitter (Wells - four-way splitter 74-Fig.5) having a common port (Wells - input terminal 72-Fig.5) and a plurality of output ports (Wells - output terminals 76-Fig.5), the common port configured to be coupled to the common node of the first signal separation device (Wells - Fig.5 teaches input terminal 72 is connected to common terminal 98 of diplexer 94), and at least one of the output ports of the first multi-port configured to be coupled to the first in-home entertainment-compatible subscriber device (Wells - Fig.5 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16).

Consider claim 8, Wells, Waters, Pavlic, and Hwang teach wherein the attenuator circuit includes a reflectance circuit configured to control signal reflection of the in-home entertainment signals conducted between the first and second in-home entertainment-compatible subscriber devices (Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1; Wells - multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94; Hwang - Paragraph 0014, 0066 teaches an attenuator circuit having an attenuation characteristic with respect to the input signal in order to improve a reflection loss characteristic. Attenuator includes a circuit that also serves as a reflectance circuit in that it can improve reflection loss characteristics).

Consider claim 12, Wells, Waters, Pavlic, and Hwang teach wherein the high-pass node of the first signal separation device is configured to couple to the high-pass node of the second signal separation device via the attenuator without any splitting of the in-home entertainment signals conducted between the first and second in-home entertainment-compatible subscriber devices (Wells - multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94; Pavlic - Fig.5, Paragraph 0036-0037. As can be seen in Fig.5, the high pass nodes of D1H of diplexer D1 and D2H of diplexer D2 are connected through attenuator A1).

Consider claim 13, Wells, Waters, Pavlic, and Hwang teach wherein the attenuator circuit is configured to control a level of attenuation of the in-home entertainment signals between the first and second in-home entertainment-compatible subscriber devices passing from the high-pass node of the first signal separation device to the high-pass node of the second signal separation device and passing from the high-pass node of the second signal separation device to the high-pass node of the first signal separation device (Wells - multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94; Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1; Pavlic - Fig.5, Paragraph 0036-0037. As can be seen in Fig.5, the high pass nodes of D1H of diplexer D1 and D2H of diplexer D2 are connected through attenuator A1).

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Pavlic et al. (US 2005/0210529), in view of Hwang et al. (US 2002/0052179), and further in view of Bushue et al. (US 5,845,190).
Consider claim 7, Wells, Waters, Pavlic, and Hwang teach wherein the attenuator circuit (Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1), in-home entertainment signals conducted between the first and second in-home entertainment-compatible subscriber devices (Wells - multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), but do not explicitly teach includes an equalizer circuit configured to equalize the signals conducted between.
In an analogous art, Bushue teaches includes an equalizer circuit configured to equalize the signals conducted between (Col 5: lines 24-30 teaches signal passed through equalizer circuit 63 for balance and power level attenuation).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Waters, Pavlic, and Hwang to include includes an equalizer circuit configured to equalize the signals conducted between, as taught by Bushue, for the advantage of allowing the system to provide double functions within a single component, correcting and enhancing signals, eliminating signal spikes, resulting in clearer and smoother signal transmission, and signal processing.

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Pavlic et al. (US 2005/0210529), in view of Hwang et al. (US 2002/0052179), and further in view of Raiser et al. (US 5,319,709).
Consider claim 9, Wells, Waters, Pavlic, and Hwang teach wherein the attenuator circuit (Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1), but do not explicitly teach is configured to adjust a level of attenuation from 0 dB to a predetermined level of attenuation.
In an analogous art, Rasier teaches is configured to adjust a level of attenuation from 0 dB to a predetermined level of attenuation (Col 10: lines 29-36 teaches adjustable attenuation, allowing for selections of attenuations from 0, 4, 6, 10 dB, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Waters, Pavlic, and Hwang to include is configured to adjust a level of attenuation from 0 dB to a predetermined level of attenuation, as taught by Raiser, for the advantage of providing a system that can easily adapt to provide better signals, providing for clearer transmission of signals in the system, allowing for smoother and worry free communications.

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Pavlic et al. (US 2005/0210529), in view of Hwang et al. (US 2002/0052179), and further in view of O’Neill et al. (US 5,729,824).
Consider claim 10, Wells, Waters, Pavlic, and Hwang teach further comprising: 
a first plurality of device ports (Wells - ports 54S – Fig.5) configured to connect to the first plurality of in-home entertainment-compatible subscriber devices (Wells - subscriber multimedia device 16-Fig.5); 
a second device port (Wells – network interface 64-Fig.5) configured to connect to the second of in-home entertainment-compatible subscriber device (Wells - subscriber multimedia device 16-Fig.5);
a first multi-port signal splitter (Wells - four-way splitter 74-Fig.5) comprising an input terminal (Wells - input terminal 72-Fig.5) and a plurality of output terminals (Wells - output terminals 76-Fig.5), wherein: 
the input terminal of the first multi-port splitter is coupled to the common node of the first signal separation device (Wells - Fig.5 teaches input terminal 72 is connected to common terminal 98 of diplexer 94), 
the plurality of output terminals of the of the first multi-port splitter are connected to the first plurality of device ports (Wells - Fig.5 teaches output terminals 76 of four-way splitter 74 connected to ports 54S) and configured to communicate signals within the predetermined low frequency band and the in-home entertainment signals within the predetermined high frequency band with the first plurality of in-home entertainment-compatible subscriber devices (Wells - Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66); and 
a second component (Wells – 54P-Fig.5) comprising an input terminal and output terminal (Fig.5 teaches 54P connected to common terminal 96 and network interface 64), wherein: 
the input terminal of the second component (port 54P-Fig.5) is coupled to the common port of the second signal separation device (Fig.5 teaches port 54P is connected to common terminal 96), 
the output terminal of the of the second component is connected to the second device port (Fig.5 teaches 54P connected to network interface 64) and configured to communicate signals within the predetermined low frequency band and the in-home entertainment signals within the predetermined high frequency band with the second in-home entertainment-compatible subscriber device (Wells - Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66).
Wells, Waters, Pavlic, and Hwang do not explicitly teach a second plurality of device ports configured to connect to the second plurality of subscriber devices; 
a second multi-port signal splitter comprising an input terminal and a plurality of output terminals, wherein:
the plurality of output terminals of the of the second multi-port splitter are connected to the second plurality of device ports;
second plurality of subscriber devices.
In an analogous art, O’Neill teaches a second plurality of device ports configured to connect to the second plurality of subscriber devices; a second multi-port signal splitter comprising an input terminal and a plurality of output terminals, wherein: the plurality of output terminals of the of the second multi-port splitter are connected to the second plurality of device ports; second plurality of subscriber devices (Col 1 : lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter. Splitter having input and multiple outputs).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Waters, Pavlic, and Hwang to include a second plurality of device ports configured to connect to the second plurality of subscriber devices; a second multi-port signal splitter comprising an input terminal and a plurality of output terminals, wherein: the plurality of output terminals of the of the second multi-port splitter are connected to the second plurality of device ports; second plurality of subscriber devices, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Pavlic et al. (US 2005/0210529), in view of Hwang et al. (US 2002/0052179), and further in view of Hiramatsu et al. (US 2005/0190101).
Consider claim 14, Wells, Waters, Pavlic, and Hwang teach wherein the attenuator circuit (Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1), is configured to adjust signals among the first and second in-home entertainment-compatible subscriber devices (Wells - multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94; Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1; Hwang - Paragraph 0014, 0066 teaches an attenuator circuit having an attenuation characteristic with respect to the input signal in order to improve a reflection loss characteristic. Attenuator includes a circuit that also serves as a reflectance circuit in that it can improve reflection loss characteristics), but do not explicitly is configured to adjust isolation.
In an analogous art, Hiramatsu teaches configured to adjust isolation (Paragraph 0393 teaches frequency for maximizing isolation is adjusted to attenuate the signal portion to a predetermined or higher level in the operating frequency band).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Waters, Pavlic, and Hwang to include configured to adjust isolation, as taught by Hiramatsu, for the advantage of retaining isolation of the signal (Hiramatsu – Paragraph 0393) in order for the system to provide a cleaner and noise free signal for routing.


Claim(s) 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), and further in view of Sperber (US 2002/0190811).
Consider claim 15, Wells teaches a community access television (CATV) signal distribution system (Fig. 5) comprising: 
a circuit (Fig.5) configured to: 
couple a high-pass node (106 High pass terminal – Fig.5) of the first signal separation device (Diplexer 94 – Fig.5) to a high-pass node (104 High pass terminal – Fig.5) of a second signal separation device (Diplexer 92 – Fig.5), the circuit configured to bidirectionally conduct in-home entertainment signals within a predetermined high frequency band between first and second in-home entertainment-compatible subscriber devices (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0019 teaches in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz), and configured to control in-home entertainment signals within the predetermined high frequency band bidirectionally conducted between the first and second in-home entertainment-compatible subscriber devices (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network.. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz), 
control the in-home entertainment signals within the predetermined high frequency band between the first and second in-home entertainment-compatible subscriber devices (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz) passing from the high-pass node (106 High pass terminal – Fig.5) of the first signal separation device (Diplexer 94 – Fig.5) to the high-pass node (104 High pass terminal – Fig.5) of the second signal separation device (Diplexer 92 – Fig.5) and passing from the high-pass node (104 High pass terminal – Fig.5) of the second signal separation device (Diplexer 92 – Fig.5) to the high-pass node (106 High pass terminal – Fig.5) of the first signal separation device (Diplexer 94 – Fig.5), and 
the in-home entertainment signals within the predetermined high frequency band bidirectionally communicated between the first in-home entertainment-compatible subscriber devices and the second in-home entertainment-compatible subscriber devices (multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz) through the high-pass node (104 High pass terminal – Fig.5) of the first signal separation device (Diplexer 92 – Fig.5) and the high-pass terminal (106 High pass terminal – Fig.5) of the second signal separation device (Diplexer 94 – Fig.5).
Wells does not explicitly teach wherein the circuit is an attenuator circuit:
the attenuator circuit configured to bidirectionally conduct signals, and configured to control attenuation of signals,
control a level of attenuation of the signals, and
adjust a frequency response tilt of the signals.
In an analogous art, Waters teaches wherein the circuit is an attenuator circuit: the attenuator circuit configured to bidirectionally conduct signals, and configured to control attenuation of signals, control a level of attenuation of the signals (Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein the circuit is an attenuator circuit: the attenuator circuit configured to bidirectionally conduct signals, and configured to control attenuation of signals, control a level of attenuation of the signals, as taught by Waters, for the advantage of properly adjusting signals in two way communication via the same line in order to provide lower component cost, as well as protecting other system components from improper signal levels that may otherwise cause damage or interference.
Wells and Waters do not explicitly teach adjust a frequency response tilt of the signals.
In an analogous art, Sperber teaches adjust a frequency response tilt of the signals (Paragraph 0019-0020, 0029, 0031 teaches an equalizer 204 that provides a frequency variable compensation attenuation to flatten the frequency response tilt 102).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells and Waters to include adjust a frequency response tilt of the signals, as taught by Sperber, for the advantage of flattening the frequency response tilt (Sperber - Paragraph 0029) to a more respectable limit, since if otherwise left untreated can exacerbate the uncorrected frequency response tilt (Sperber - Paragraph 0018), and for enabling the system to provide a cleaner and more noise free signal.

Consider claim 17, Wells, Water, and Sperber teach further comprising a first multi-port splitter (Wells - four-way splitter 74-Fig.5) having a common port (Wells - input terminal 72-Fig.5) and a plurality of output ports (Wells - output terminals 76-Fig.5), the common port configured to be coupled to the common node of the first signal separation device (Wells - Fig.5 teaches input terminal 72 is connected to common terminal 98 of diplexer 94), and at least one of the output ports of the first multi-port configured to be coupled to the first in-home entertainment-compatible subscriber device (Wells - Fig.5 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16).

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Sperber (US 2002/0190811), and further in view of O’Neill et al. (US 5,729,824).
Consider claim 16, Wells, Water, and Sperber teach further comprising: 
a first of device ports (Wells - ports 54S – Fig.5) configured to connect to the first plurality of in-home entertainment-compatible subscriber devices (Wells - subscriber multimedia device 16-Fig.5); 
a second device port (Wells – network interface 64-Fig.5) configured to connect to the second of in-home entertainment-compatible subscriber device (Wells - subscriber multimedia device 16-Fig.5);
a first multi-port signal splitter (Wells - four-way splitter 74-Fig.5) comprising an input terminal (Wells - input terminal 72-Fig.5) and a plurality of output terminals (Wells - output terminals 76-Fig.5), wherein: 
the input terminal of the first multi-port splitter is coupled to the common node of the first signal separation device (Wells - Fig.5 teaches input terminal 72 is connected to common terminal 98 of diplexer 94), 
the plurality of output terminals of the of the first multi-port splitter are connected to the first plurality of device ports (Wells - Fig.5 teaches output terminals 76 of four-way splitter 74 connected to ports 54S) and configured to bidirectionally communicate signals at the predetermined low frequency band and signals at the predetermined high frequency band with the first in-home entertainment-compatible subscriber devices (Wells - Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66); and 
a second component (Wells – 54P-Fig.5) comprising an input terminal and output terminal (Fig.5 teaches 54P connected to common terminal 96 and network interface 64), wherein: 
the input node of the second component (port 54P-Fig.5) is coupled to the common port of the second signal separation device (Fig.5 teaches port 54P is connected to common terminal 96), 
the output terminal of the of the second component is connected to the second device port (Fig.5 teaches 54P connected to network interface 64) and configured to bidirectionally communicate signals at a predetermined low frequency band and signals at the predetermined high frequency band with the second of in-home entertainment-compatible subscriber device (Wells - Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. Paragraph 0061 teaches CATV signals 22 and 40 are available to all of the network interfaces 64 and 66 and to the subscriber equipment connected to those network interfaces 64 and 66).
Wells, Water, and Sperber do not explicitly teach a second plurality of device ports configured to connect to the second subscriber devices; 
a second multi-port signal splitter comprising an input terminal and a plurality of output terminals, wherein:
the plurality of output terminals of the of the second multi-port splitter are connected to the second plurality of device ports;
second subscriber devices.
In an analogous art, O’Neill teaches a second plurality of device ports configured to connect to the second subscriber devices; a second multi-port signal splitter comprising an input terminal and a plurality of output terminals, wherein: the plurality of output terminals of the of the second multi-port splitter are connected to the second plurality of device ports; second subscriber devices (Col 1 : lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter. Splitter having input and multiple outputs).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Water, and Sperber to include a second plurality of device ports configured to connect to the second subscriber devices; a second multi-port signal splitter comprising an input terminal and a plurality of output terminals, wherein: the plurality of output terminals of the of the second multi-port splitter are connected to the second plurality of device ports; second subscriber devices, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Sperber (US 2002/0190811), and further in view of Bushue et al. (US 5,845,190).
Consider claim 18, Wells, Water, and Sperber teach wherein the attenuator circuit (Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1), in-home entertainment signals conducted between the first and second in-home entertainment-compatible subscriber devices (Wells - multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), but do not explicitly teach includes an equalizer circuit configured to equalize the signals conducted between.
In an analogous art, Bushue teaches includes an equalizer circuit configured to equalize the signals conducted between (Col 5: lines 24-30 teaches signal passed through equalizer circuit 63 for balance and power level attenuation).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Water, and Sperber to include includes an equalizer circuit configured to equalize the signals conducted between, as taught by Bushue, for the advantage of allowing the system to provide double functions within a single component, correcting and enhancing signals, eliminating signal spikes, resulting in clearer and smoother signal transmission, and signal processing.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Sperber (US 2002/0190811), and further in view of Hwang et al. (US 2002/0052179).
Consider claim 19, Wells, Water, and Sperber teach wherein the attenuator circuit (Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1), in-home entertainment signals conducted between the first and second in-home entertainment-compatible subscriber devices (Wells - multiple subscriber media devices 16 are shown in Fig.5; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), but do not explicitly teach includes a reflectance circuit configured to control signal reflection of the signals conducted between.
In an analogous art, Hwang teaches includes a reflectance circuit configured to control signal reflection of the signals conducted between (Paragraph 0014, 0066 teaches an attenuator circuit having an attenuation characteristic with respect to the input signal in order to improve a reflection loss characteristic. Attenuator includes a circuit that also serves as a reflectance circuit in that it can improve reflection loss characteristics).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Water, and Sperber to include includes a reflectance circuit configured to control signal reflection of the signals conducted between, as taught by Hwang, for the advantage of improving a reflection loss characteristic (Hwang - Paragraph 0014, 0066), allowing for better reception and perception of signals.

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472), in view of Waters (US 5,247,310), in view of Sperber (US 2002/0190811), and further in view of Raiser et al. (US 5,319,709).
Consider claim 20, Wells, Water, and Sperber teach wherein the attenuator circuit (Waters - Col 1: lines 23-34 teaches signals transmitted bidirectionally through the variable attenuator 170-Fig.1), but do not explicitly teach is configured to adjust a level of attenuation from 0 dB to a predetermined level of attenuation.
In an analogous art, Rasier teaches is configured to adjust a level of attenuation from 0 dB to a predetermined level of attenuation (Col 10: lines 29-36 teaches adjustable attenuation, allowing for selections of attenuations from 0, 4, 6, 10 dB, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells, Water, and Sperber to include is configured to adjust a level of attenuation from 0 dB to a predetermined level of attenuation, as taught by Raiser, for the advantage of providing a system that can easily adapt to provide better signals, providing for clearer transmission of signals in the system, allowing for smoother and worry free communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425